Citation Nr: 0637896	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-43 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for basic legal entitlement to VA benefits as a child 
of a veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is the surviving child of a veteran who had 
recognized guerrilla service from September 1942 to May 1945.  
The veteran died in November 1989.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2004 
denial letter by the Manila RO.

Although the RO implicitly reopened the appellant's claim 
when it decided the issue on the merits in September 2004, 
the question of whether new and material evidence has been 
received to reopen such claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end; hence, what the RO may have determined 
in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The 
Board has characterized the claim accordingly.


FINDINGS OF FACT

1. A denial letter in September 2002, from which the 
appellant initiated, but did not perfect an appeal, found 
that the appellant was not legally entitled to receive VA 
benefits because she is not a child for VA benefits purposes.

2. Evidence received since the September 2002 denial letter 
does not tend to show that the appellant is a child for VA 
benefits purposes, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.  



CONCLUSION OF LAW

Evidence received since the September 2002 denial letter is 
not new and material and the claim seeking basic legal 
entitlement to VA benefits as a child of the veteran may not 
be reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that when the interpretation of a statute is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  The 
Court has recognized that enactment of the VCAA does not 
affect matters on appeal from the Board when the question is 
limited to statutory interpretation.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000).  In the instant case, requirements for 
eligibility for VA benefits as a child of the veteran are 
outlined by statute and regulation; thus, the Board's review 
is limited to interpretation of the pertinent law and 
regulations.  

The appellant has received notice of the continued denial of 
her claim and of her need to submit new and material evidence 
to reopen her claim.  Specifically, a March 2004 letter from 
the RO informed her that since her claim had been subject to 
a previous final denial, in order for her to reopen her 
claim, she needed to submit new and material evidence; this 
letter also explained what kind of evidence would be 
considered new and material.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).

B.	Factual Background, Legal Criteria, and Analysis

A decisional letter in September 2002 denied the appellant's 
claim seeking legal entitlement to VA benefits as a child of 
the veteran finding that she did not qualify as a child for 
VA benefits purposes.  She filed a notice of disagreement 
with that decision, but did not perfect the appeal by timely 
filing a substantive appeal after a statement of the case was 
issued in January 2003.  [In February 2003, the appellant 
requested and the RO granted a 60 day extension of time to 
file a substantive appeal, but she did not file a substantive 
appeal within this extended time.]  Accordingly, the 
September 2002 denial letter became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).
VA law provides that the term, "child of the veteran" means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years or an 
illegitimate child; and is under the age of 18 years; or 
before reaching the age of 18 years, became permanently 
incapable of self-support; or after reaching the age of 18 
years and until completion of education or training, but not 
after reaching the age of 23, is pursuing a course of 
instruction at an approved educational institution.  
38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  

Evidence of record in September 2002 included service 
department certification that the veteran had recognized 
guerrilla service from September 1942 to May 1945.  The 
veteran's death certificate shows he died in November 1989 
from cardiac arrest, septicemia, and hypertension.  

The appellant's birth certificate shows she was born in June 
1953; her parents are listed as being the veteran and I. Y. 
B. who were married in July 1941.

The death certificate of I. Y. B. indicates she died in 
January 1991.

An April 2002 certification from the Armed Forces of the 
Philippines Office of the Adjutant General shows the veteran 
served with the recognized guerrilla forces.  

An April 2002 lay witness affidavit attests that the affiants 
knew the veteran and I. Y. B. and knew they were married in 
July 1941.

Evidence received since the September 2002 denial letter 
includes several copies of the above described evidence.  
Additionally, March and July 2004 affidavits of the appellant 
state that she was born in July 1953; she is the fourth child 
of the veteran; and she took care of the veteran and brought 
him to doctor's appointments prior to his death.  These 
affidavits also attest to the facts surrounding the veteran's 
medical treatment and why the appellant believes his death 
was related to his service.
An April 2004 affidavit from the appellant's younger brother 
attests that the appellant asked him for assistance in caring 
for the veteran.  An affidavit from the veteran's neighbors 
attests that the veteran was married to I. Y. B. and that the 
appellant was their fourth born child.  

The September 2002 previous denial of the appellant's claim 
for VA benefits was based on a finding that she was not a 
"child of the veteran" for VA benefits purposes. In order 
to reopen the claim, she must show that she is a child of the 
veteran who is qualified to receive VA benefits.  The term 
child of the veteran is defined by statute and regulation, 
outlined above.  The evidence the appellant has submitted 
since September 2002 tends to show that she is the veteran's 
natural born daughter and that she cared for him prior to his 
death.  However, these matters are not in dispute.  The 
September 2002 denial letter did not conclude that the 
appellant was not the veteran's natural child; rather, it 
determined that even though she is his child, she still does 
not meet the legal definition of child, as is necessary to 
establish entitlement to receive VA benefits, i.e., she was 
over age 18, and did not satisfy any of the other factors 
that would give her "child of the veteran" status.  

Under the governing statute and regulation outlined above, 
for evidence to be new and material, it must tend to show 
that the appellant is under age 18, or under age 23 and 
attending school, or is a helpless child (shown before age 18 
to be incapable of self-support).  The appellant's birth 
certificate and March and July 2004 affidavits show that she 
is 53 years old.  She has not submitted evidence that she 
became permanently incapable of self-support before reaching 
the age of 18 and she does not allege that this occurred.  In 
fact, she and her brother have attested that she took care of 
her parents prior to their death, suggesting that she is 
quite capable of self-support.  There is no provision in 
applicable VA laws and regulations providing entitlement to 
death benefits for children of veterans beyond the age of 23 
who are not "helpless" children as defined.  

Consequently, the evidence submitted since September 2002 
does not pertain to the previously unestablished threshold 
legal requirement for the benefit sought, does not relate to 
the unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim.  Hence, it is not new and material and the claim 
may not be reopened. 


ORDER

The appeal to reopen a claim for basic legal entitlement to 
VA benefits as a child of the veteran is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


